DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-2, 9-12, 15, 17, 19-24, 26, 29, 32-33, 35, 42-44, 48 and 51 are objected to because:
Claim 1, lines 1 and 5, “used for” is an intended use terminology.
Claim 1, line 4, “the breaking” lacks antecedent basis.
Claim 2, line 2, “the potential difference” lacks antecedent basis.
Claim 2, line 4, “the working voltage” lacks antecedent basis.
Claim 9, line 3, “the first diode” and “the first current limiting element” lacks antecedent basis.
Claim 10, line 2, “the power input” lacks antecedent basis.
Claim 10, line 4, “the detection port” lacks antecedent basis.
Claim 10, line 5, “the contact bridge” lacks antecedent basis.
Claim 11, line 2, “the gate” lacks antecedent basis.
Claim 11, lines 2-3, “the anode” lacks antecedent basis.
Claim 11, line 3, “the gate” lacks antecedent basis.
Claim 11, line 3, “the second anode” and “the gate” lacks antecedent basis.
Claim 12, line 2, “the cut-in voltage” and  “the gate” lacks antecedent basis.
Claim 15, lines 1-2, “the detection port” and “the gate” lacks antecedent basis.
Claim 15, line 2, “the output port” and “the gate” lacks antecedent basis.
Claim 17, lines 1-2, “the insulating material” and “the gate” lacks antecedent basis.
Claim 19, line 3, “the connection node” and “the gate” lacks antecedent basis.
Claim 20, line 2, “the contact” and “the gate” lacks antecedent basis.
Claim 21, line 2, “A/D” is unclear as to what is being referred to.
Claim 22, line 2, “a charging unit” should be -the charging unit-.
Claim 23, line 3, “the capacity” and “the gate” lacks antecedent basis.
Claim 24, line 2, “the voltage”, first and second occurrences, lack antecedent basis.
Claim 24, line 2, “the other port” lacks antecedent basis.
Claim 24, line 3, “the voltage” and “the power input” lack antecedent basis.
Claim 26, line 2, “the control signal” lacks antecedent basis.
Claim 26, lines 2-3, “the control signal” lacks antecedent basis.
Claim 29, lines 1-2, “the main loop power supply” lacks antecedent basis.
Claim 32, line 2, “the closing operation” lacks antecedent basis.
Claim 33, line 3, “the control port” lacks antecedent basis.
Claim 35, line 2, “the input power supply” lacks antecedent basis.
Claim 42, line 3, “the off state” lacks antecedent basis.
Claim 43, line 3, “the input power supply” lacks antecedent basis.
Claim 43, line 6, “used for” is an intended use terminology.
Claim 44, lines 1-2, “the number of mechanical switches” lacks antecedent basis.
Claim 44, line 3, “the number of loads” lacks antecedent basis.
Claim 44, line 4, “the number of the power semiconductor devices” lacks antecedent basis.
Claim 48, line 2, “the contact” lacks antecedent basis.
Claim 48, lines 4-5, “the current” first and second occurrences, lack antecedent basis.
Claim 48, line 6, “the larger”, “the longer” and “the delay time” lack antecedent basis.
Claim 51, lines 1-2, “the number of mechanical switches” lacks antecedent basis.
Claim 51, line 3, “the number of loads” lacks antecedent basis.
Claim 51, line 4, “the number of the power semiconductor devices” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10 and 15-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Guo, CN106783297.
Regarding claim 1, Guo discloses (figs. 1-6) a direct current arc extinguishing apparatus, used for arc extinguishing of a mechanical switch (K1) which is connected with a load (RL) in series, where the apparatus comprises a voltage detection switch (B) and a capacitor (C1), the voltage detection switch (B) is connected with the capacitor (C1); during the breaking of the mechanical switch (K1), the capacitor (C1) forms a discharge loop (P2) by the voltage detection switch (D1) and the load (RL) and is used for breaking arc extinguishing of the mechanical switch (K1) [paras.0035-0042].
Regarding claim 6, Guo further discloses where the voltage detection switch (B) is a semi-controlled switch [para.0045].
Regarding claim 7, Guo further discloses where the voltage detection switch (B) is a two-end circuit [para.0021].
Regarding claim 8, Guo further discloses a charging unit (D1, R1) for charging the capacitor (C1), where the charging unit (D1, R1) is connected in parallel with the voltage detection switch (B) [para.0030].
Regarding claim 9, Guo further discloses where the charging unit (D1, R1) comprises either a first diode (D1).
Regarding claim 10, Guo further discloses a first current limiting element (R1), where the capacitor (C1) is connected with the power input port (P1)of the mechanical switch (K1) by the first current limiting element (R1); the voltage detection switch (B) is a three-end circuit (see fig.6); and the detection port (2) of the voltage detection switch (B) is connected with the power input port (P1).
Regarding claim 15, Guo further discloses where the detection port (2) of the voltage detection switch (B) is non-insulated and isolated from the output port (3) of the voltage detection switch (B).
Regarding claim 16, Guo further discloses where the voltage detection switch (B) is a delay semiconductor switch (Z1).
Regarding claim 17, Guo further discloses where the insulating material is used for packaging the apparatus into a device [para.0055].
Regarding claim 18, Guo further discloses where the apparatus is packaged as a device with a charging unit (R1) for charging the capacitor (C1) using insulating material [see figs.6-7].
Allowable Subject Matter
Claims 2, 11-14, 19-24, 26-29, 32-36, 41-48 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the terminal disclaimer and objections, above and  in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed direct current arc extinguishing apparatus where the voltage detection switch is turned on in an interval where the potential difference across the mechanical switch is greater than 5V and less than or equal to 20V; or greater than 20V and less than the working voltage of the mechanical switch.
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed direct current arc extinguishing apparatus where the semi-controlled switch comprises a thyristor, either the gate of the thyristor is connected with the anode of the thyristor, or the gate of the thyristor is connected with the second anode of the thyristor.
Regarding claim 19, the prior art fails to teach or show, alone or in combination, the claimed direct current arc extinguishing apparatus, wherein the voltage detection switch comprises a control unit and a power semiconductor device; a voltage signal of the connection node of the mechanical switch and the load is transmitted to the control unit; the power semiconductor device is connected with the control unit; during the breaking of the mechanical switch, the power semiconductor device is turned on, and the capacitor is discharged by the power semiconductor device and the load.
The prior art, either alone or in combination cannot be reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al, Johansson, Yu et al, King et al, Woodworth, and Kawate et al are examples of direct current arc extinguishing devices configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833